® Goldman Sachs Power and Utility Conference August 12, 2010 PG&E Corporation Exhibit 99 This presentation contains management’s guidance for PG&E Corporation’s 2010 and 2011 earnings per share from operations. These statements and projections, as well as the underlying assumptions, are forward-looking statements that are based on current expectations which management believes are reasonable. These statements and assumptions are necessarily subject to various risks and uncertainties, the realization or resolution of which may be outside of management's control. Actual results may differ materially. Factors that could cause actual results to differ materially include: • the Utility’s ability to efficiently manage capital expenditures and its operating and maintenance expenses within authorized levels; • the outcome of pending and future regulatory proceedings and whether the Utility is able to timely recover its costs through rates; • the adequacy and price of electricity and natural gas supplies and whether the new day-ahead, hour-ahead, and realtime wholesale electricity markets established by the California Independent System Operator (“CAISO”) will continue to function effectively, the extent to which the Utility can manage and respond to the volatility of electricity and natural gas prices, and the ability of the Utility and its counterparties to post or return collateral; • explosions, fires, accidents, mechanical breakdowns, the disruption of information technology and systems, and similar events that may occur while operating and maintaining an electric and natural gas system in a large service territory with varying geographic conditions that can cause unplanned outages, reduce generating output, damage the Utility’s assets or operations, subject the Utility to third-party claims for property damage or personal injury, or result in the imposition of civil, criminal, or regulatory fines or penalties on the Utility; • the impact of storms, earthquakes, floods, drought, wildfires, disease, and similar natural disasters, or acts of terrorism or vandalism, that affect customer demand or that damage or disrupt the facilities, operations, or information technology and systems owned by the Utility, its customers, or third parties on which the Utility relies; • the potential impacts of climate change on the Utility’s electricity and natural gas businesses; • changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financial market conditions, changes in technology that include the development of alternative technologies that enable customers to increase their reliance on self-generation, or other reasons; • the occurrence of unplanned outages at the Utility’s two nuclear generating units at Diablo Canyon, the availability of nuclear fuel, the outcome of the Utility’s application to renew the operating licenses for Diablo Canyon, and potential changes in laws or regulations promulgated by the NRC or environmental agencies with respect to the storage of spent nuclear fuel, security, safety, or other matters associated with the operations at Diablo Canyon; • whether the Utility earns incentive revenues or incurs obligations under incentive ratemaking mechanisms, such as the CPUC’s incentive ratemaking mechanism relating to energy savings achieved through implementation of the utilities’ customer energy efficiency programs; • the impact of federal or state laws or regulations, or their interpretation, on energy policy and the regulation of utilities and their holding companies; • whether the Utility can successfully implement its program to install advanced meters for its electric and natural gas customers and integrate the new meters with its customer billing and other systems, the outcome of the independent investigation ordered by the CPUC and the California Legislature into customer concerns about the new meters, and the ability of the Utility to implement various rate changes including “dynamic pricing” by offering electric rates that can vary with the customer’s time of use and are more closely aligned with wholesale electricity prices; • how the CPUC interprets and enforces the financial and other conditions imposed on PG&E Corporation when it became the Utility’s holding company and the extent to which the interpretation or enforcement of these conditions has a material impact on PG&E Corporation; • the outcome of litigation, including litigation involving the application of various California wage and hour laws, and the extent to which PG&E Corporation or the Utility incurs costs and liabilities in connection with litigation that are not recoverable through rates, from insurance, or from other third parties; • the ability of PG&E Corporation, the Utility, and counterparties to access capital markets and other sources of credit in a timely manner on acceptable terms; • the impact of environmental laws and regulations and the costs of compliance and remediation; • the loss of customers due to various forms of bypass and competition, including municipalization of the Utility’s electric distribution facilities, increasing levels of “direct access” by which consumers procure electricity from alternative energy providers, and implementation of “community choice aggregation,” which permits cities and counties to purchase and sell electricity for their local residents and businesses; • the outcome of federal or state tax audits and the impact of changes in federal or state tax laws, policies, or regulations; and • other factors and risks discussed in PG&E Corporation and Pacific Gas and Electric Company’s 2009 Annual Report on Form 10-K and other reports filed with the Securities and Exchange Commission. Cautionary Language Regarding Forward-Looking Statements 2 3 Overview Page 4 Regulatory UpdatePage 8 AppendixPage 18 Table of Contents 4 •Provides energy to approximately 15 million people •70,000 square-mile service territory •Four main operational units: Electric and gas distribution Electric transmission Natural gas transmission Electric procurement and owned generation Pacific Gas and Electric Company (PG&E) PG&E SERVICE AREA IN CALIFORNIA 5 Excellent service at reasonable cost Constructive regulatory environment Investment in infrastructure- providing solid, regulated growth Clean generation and world-class energy efficiency programs Stable capital structure and return Reliable, growing dividend PCG Investment Case 6 Sustainable, comparable dividend Payout ratio range of 50% - 70% Dividend growth in line with EPS growth Dividend Policy 7 EPS Guidance Actual Low Low High High Low Low High High Earnings per Share from Operations* Earnings per Share from Operations* Actual * Reg G reconciliation to GAAP for 2008 and 2009 EPS from Operations, and 2010-2uidance available in Appendix and at www.pge-corp.com ® Regulatory Update 9 2011 General Rate Case Sets revenue requirements for Gas and Electric Distribution and Electric Generation businesses for 2011 - 2013 Revenue Requirement Request: $6.7B $1.1B increase $2.7B average capital expenditures per year Allows for necessary investments in energy infrastructure to deliver energy safely and reliably to customers Key capital projects will focus on: •replacement of gas and electric systems that are at or near the end of their useful lives •replacement of aging generation infrastructure, hydro relicensing requirements •replacement of aging fleet, buildings and IT systems 10 Also requested a flexible attrition mechanism to adjust for: •Labor costs •Materials and services •Capital investments •Changes in franchise, payroll or other taxes Based on the requested mechanism, attrition revenues are currently forecasted to be $275M and $343M in 2012 and 2013 Items not included in the 2011 GRC: •SmartMeterTM and SmartMeterTM Upgrade programs •PV Project, Cornerstone, Manzana, Diablo Relicensing June - July August - September November Hearings Opening and Reply Briefs Proposed Decision New Rates in Effect Jan 1 2011 December Final Decision 2011 General Rate Case 11 2011 Gas Transmission and Storage Rate Case Sets revenue requirements, rates, terms and conditions for PG&E’s Gas Transmission and Storage services for 2011 - 2014 Revenue Requirement Request: $529M $67M increase over 2010 revenue requirement $235M Capital Expenditures Allows for upgrades to backbone transmission, local transmission, and storage facilities, and maintenance of equipment Proposed attrition mechanism similar to General Rate Case Conference held in July resulted in a proposed, multi-party settlement The terms are confidential until the agreement is submitted to the CPUC for approval Final decision requested by Q4 2010 12 Request for revenue requirements to acquire, own, and operate the 189 - 246MW Manzana wind project in the Tehachapi region of Southern California Request: $900M (all capital) at 246MW capacity Manzana Wind Project would be designed, developed, and constructed by Iberdrola Renewables, Inc. •PG&E proposes to make progress payments throughout construction and take full ownership at completion •Final size of the project would depend upon permitting requirements, completion of land rights acquisition and turbine supply •The proposed wind facility is targeted to be operational as early as December 2011 Final decision is requested by the end of 2010 Manzana Wind Project 13 Sets revenue requirements for PG&E’s Electric Transmission business in 2011 Revenue Requirement Request: $1.026B Capital Expenditures: $810M If approved, revenues would provide for additional transmission capacity and increased maintenance and replacement work on our substations to improve overall reliability of our system TO13 final decision expected by Q3 2011 FERC TO13 Filing RequestSettlement TO 10$760.5M$718M TO 11$845.0M$776M TO 12$946.0M$875M- Approved on 7/27/10 14 Cornerstone Reliability Program Sets revenue requirements aimed at improving the reliability of PG&E’s electric distribution system Approved Final Decision (6/24/10): •$350M in reliability focused capital investments through 2013 •CPUC provided the opportunity for additional reliability investment in 2014 GRC and subsequent general rate cases The primary focus of the program is: Additional substation emergency capacity Enhanced interconnectivity and automation Reliability investments in rural areas Recent Decisions 15 Solar PV Program Sets revenue requirements to develop and own up to 250MW of PV and sign PPAs for an additional 250MW of PV over a five year period Approved Final Decision (4/22/10): •$1.45B (all capital) for the Utility-owned 250MW •Authorized cost of service ratemaking treatment for the Utility- owned portion •Included an incentive mechanism with 90/10 sharing between customers and shareholders of the amount of total costs below a certain threshold over the timeframe of project development Recent Decisions 16 Summer Rate Relief Program As proposed by PG&E, the CPUC approved reducing overall rates by $400M, a 3% decrease, effective June 1, 2010 For residential rates, reductions focused on highest rate tiers • Substantially reduced rates in Tier 5 by 19.6% and Tier 4 by 5.8% • Moderately increased rates in Tier 3 by 1.8% GRC Phase II filing recommends collapsing of Tier 3, 4, and 5 into one Tier 3 rate Recent Decisions ® Appendix 18 Key Regulatory Proceedings 19 * Earnings per share from operations is a non-GAAP measure.This non-GAAP measure is used because it allows investors to compare the core underlying financial performance from one period to another, exclusive of items that do not reflect the normal course of operations. ** Items impacting comparability reconcile earnings from operations with consolidated net income as reported in accordance with GAAP.For the three and twelve months ended December 31, 2008, PG&E Corporation recognized $257 million of net income resulting from a settlement of tax audits for tax years 2001 through 2004.Of this amount, $154 million was related to PG&E Corporation’s former subsidiary, National Energy & Gas Transmission, Inc., and was recorded as income from discontinued operations 2008 EPS - Reg G Reconciliation 20 2009 EPS - Reg G Reconciliation (1) Earnings per share from operations is a non-GAAP measure. This non-GAAP measure is used because it allows investors to compare the core underlying financial performance from one period to another, exclusive of items that do not reflect the normal course of operations. (2) Items impacting comparability reconcile earnings from operations with consolidated net income as reported in accordance with GAAP. (3) For the twelve months ended December 31, 2009, PG&E Corporation recognized $66 million, after-tax, for the interest and state tax benefit associated with a federal tax refund, for 1998 and 1999. (5) For the twelve months ended December 31, 2009, PG&E Corporation incurred $59 million, after-tax of costs to perform accelerated system-wide natural gas integrity surveys and associated remedial work. (4) For the twelve months ended December 31, 2009, PG&E Corporation recognized $28 million, after-tax, related to the CPUC's authorization to recover costs previously incurred in connection with the Utility’s hydroelectric generation facilities. (6) For thetwelve months ended December 31, 2009, PG&E Corporation accrued $38 million, after-tax of severance costs related to the elimination of approximately 2% percent of the Utility’s workforce. 21 EPS Guidance - Reg G Reconciliation (1) Earnings per share from operations is a non-GAAP measure.This non-GAAP measure is used because it allows investors to compare the core underlying financial performance from one period to another, exclusive of items that do not reflect the normal course of operations. (2) Items impacting comparability reconcile earnings from operations with consolidated net income as reported in accordance with GAAP. (3) Costs related to Proposition 16 - The Taxpayers' Right to Vote Act (4) Reduction in the deferred tax asset corresponding to the loss of tax deductibility of Medicare Part D federal subsidies.
